DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 05/02/2022. The objections to claims and drawings have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-5, 7-13, and 15 remain pending for consideration.

Allowable Subject Matter
Claims 1-5, 7-13, and 15 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record when consider as a whole, alone or in combination, neither
anticipates nor renders obvious a second position baffle provided with a notch; a side of the
turntable portion facing away from the air baffle further provided with a bump disposed within
the notch; a side of the turntable portion facing the base plate provided with an annular rib; and a
side of an edge of the base plate facing the turntable portion is an inclined surface. Although
prior art Wang et al. (CN. 101153761A) teaches an air volume adjusting ring (2) with a
protrusion (23) that engages with the arcuate groove (13) to limit the opening of the air volume
adjusting ring, the structure disclosed does not render obvious the disclosed limitations.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763